Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 1 of 6




                 EXHIBIT 2
        Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 2 of 6




              UNITED STATES INTERNATIONAL TRADE COMMISSION

                                           Washington, D.C.

  In the Matter of

  CERTAIN AUDIO PLAYERS AND
  CONTROLLERS, COMPONENTS                                            Inv. No. 337-TA-1191
  THEREOF, AND PRODUCTS
  CONTAINING THE SAME


ORDER NO. 5:         SETTING THE PROCEDURAL SCHEDULE

                                           (March 26, 2020)

       On March 24, 2020, Complainant Sonos, Inc., Respondents Google LLC and Alphabet

Inc., and the Commission Investigative Staff submitted their joint proposal for a procedural

schedule. Based on a review of the parties’ submission, the undersigned hereby adopts the

following procedural schedule:

                      Event                                    Deadline Date

 File identification of expert witnesses                       April 24, 2020
 Initial deadline for responses to contention                  April 29, 2020
 interrogatories on issues for which the
 responding party bears the burden of proof

 Exchange initial list of claim terms to be                     May 4, 2020
 construed
 Exchange of proposed claim constructions –                     May 8, 2020
 Complainant and Respondents

 First settlement conference                                   May 11, 2020
 Exchange of proposed claim constructions –                    May 12, 2020
 Staff
 Submission of first settlement conference joint               May 18, 2020
 report
       Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 3 of 6




                      Event                            Deadline Date

Exchange of initial expert reports on claim            May 18, 2020
construction issues
Exchange of rebuttal expert reports on claim            June 1, 2020
construction issues
Initial deadline for responses to contention            June 5, 2020
interrogatories on issues for which the
responding party does not bear the burden of
proof
Meet and confer to discuss and limit number of          June 8, 2020
disputed claim terms
Initial Markman briefs – Complainant and               June 22, 2020
Respondents
Initial Markman briefs – Staff                         June 30, 2020
Rebuttal Markman briefs – all parties                   July 6, 2020
Submission of joint proposed claim                      July 9, 2020
construction chart
File notice of prior art                               July 10, 2020
Joint tutorial and Markman hearing                     July 20, 2020
Submission of updated joint proposed claim             July 27, 2020
construction chart
Issuance of Markman order                                  TBD
Attendance at one-day mediation session                August 3, 2020
Submission of joint report on mediation               August 10, 2020
Cut-off date for supplements to contention            August 21, 2020
interrogatories on issues for which the
responding party bears the burden of proof
Cut-off date for supplements to contention           September 11, 2020
interrogatories on issues for which the
responding party does not bear the burden of
proof
Fact discovery cut-off and completion                September 18, 2020
Deadlines for motions to compel fact discovery       September 25, 2020
Exchange of initial expert reports (identify          October 9, 2020
tests/surveys/data)

                                               -2-
           Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 4 of 6




                           Event                                                Deadline Date

    File tentative lists of witnesses a party will call                        October 16, 2020
    to testify at the hearing, with an identification
    of each witness’ relationship to the party
    Exchange of rebuttal expert reports                                        October 30, 2020
    Expert discovery cut-off and completion                                  November 20, 2020
    Exchange of exhibit lists among the parties                              November 24, 2020
    Deadline for motions to compel expert                                    November 30, 2020
    discovery
    Deadline for filing motions for summary                                   December 4, 2020
    determination
    Submit and serve direct exhibits (including                               December 11, 2020
    witness statements), with physical exhibits
    available – Complainant and Respondents
    Submit and serve direct exhibits (including                               December 16, 2020
    witness statements), with physical exhibits
    available – Staff
    File objections to direct exhibits (including                                      N/A
    witness statements) 1
    File responses to objections to direct exhibits                                    N/A
    (including witness statements)
    Second settlement conference                                              December 18, 2020
    Submission of second settlement conference                                December 23, 2020
    joint report

    Submit and serve rebuttal exhibits (including                               January 8, 2021
    witness statements), with rebuttal physical
    exhibits available – all parties
    File objections to rebuttal exhibits (including                                    N/A
    witness statements)
    File responses to objections to rebuttal exhibits                                  N/A
    (including witness statements)
    File pre-trial statements and briefs –                                     January 22, 2021
    Complainant and Respondents


1
 The parties have agreed to forego the requirement that written objections and written responses to written objections
to direct and rebuttal exhibits be filed.

                                                        -3-
        Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 5 of 6




                        Event                                         Deadline Date

 File requests for receipt of evidence without a                     February 1, 2021
 sponsoring witness

 File pre-trial statement and brief – Staff                          February 2, 2021
 Deadline to file motions in limine                                  February 5, 2021
 File high priority objections statement                             February 5, 2021
 File responses to requests for receipt of                           February 12, 2021
 evidence without a sponsoring witness
 File responses to motions in limine                                 February 12, 2021
 File responses to high priority objections                          February 12, 2021
 statements
 Pre-trial conference                                                February 22, 2021
 Hearing                                                           February 22–26, 2021
 File initial post-trial briefs and final exhibit lists               March 12, 2021
 File reply post-trial briefs                                         March 19, 2021
 Initial Determination                                                 May 11, 2021
 Target date for completion of investigation                        September 13, 2021

       For the dates set forth above that require a submission or filing, the date set forth is the date

that the submission or filing must be at or filed at the Commission (by the close of business) and

is not the date that such submission or filing is merely served.



SO ORDERED.




                                                   -4-
        Case 6:20-cv-00881-ADA Document 42-3 Filed 01/27/21 Page 6 of 6

CERTAIN AUDIO PLAYERS AND CONTROLLERS,                                 Inv. No. 337-TA-1191
COMPONENTS THEREOF, AND PRODUCTS CONTAINING
SAME

                         PUBLIC CERTIFICATE OF SERVICE

        I, Lisa R. Barton, hereby certify that the attached ORDER has been served via EDIS
upon the Commission Investigative Attorney, Cortney Hoecherl, Esq., and the following parties
as indicated, on March 26, 2020.




                                                  Lisa R. Barton, Secretary
                                                  U.S. International Trade Commission
                                                  500 E Street, SW, Room 112
                                                  Washington, DC 20436

On Behalf of Complainant Sonos, Inc.:

Jordan L. Coyle, Esq.                                          ☐ Via Hand Delivery
ORRICK, HERRINGTON, & SUTCLIFF LLP                             ☐ Via Express Delivery
Columbia Center                                                ☐ Via First Class Mail
1152 15th Street, NW
                                                               ☒ Other: Email Notification of
Washington, DC 20005
                                                               Availability for Download
Email: jcoyle@orrick.com

On Behalf of Respondents Google LLC and Alphabet Inc.:

S. Alex Lasher, Esq.                                           ☐ Via Hand Delivery
QUINN EMANUEL URQUHART & SULLIVAN, LLP                         ☐ Via Express Delivery
1300 I Street NW, Suite 900                                    ☐ Via First Class Mail
Washington, DC 20005
                                                               ☒ Other: Email Notification of
Email: alexlasher@quinnemanuel.com
                                                               Availability for Download
